STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                      UNPUBLISHED
In re TRAYLOR, Minor.                                                 August 18, 2015

                                                                      No. 325875
                                                                      Kent Circuit Court
                                                                      Family Division
                                                                      LC No. 12-050165-NA


Before: TALBOT, C.J., and K. F. KELLY and SERVITTO, JJ.

PER CURIAM.

        Respondent-father appeals as of right the January 14, 2015, order terminating his parental
rights to the minor child under MCL 712A.19b(3)(c)(i) (failure to rectify conditions of
adjudication), (c)(ii) (other conditions exist that could have caused the child to come within the
court’s jurisdiction and they have not been rectified), and (g) (failure to provide proper care and
custody). We affirm.

        The trial court must find that at least one of the statutory grounds in MCL 712A.19b(3)
has been met by clear and convincing evidence in order to terminate parental rights. In re
VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). “If the court finds that there are
grounds for termination of parental rights and that termination of parental rights is in the child's
best interests, the court shall order termination of parental rights and order that additional efforts
for reunification of the child with the parent not be made.” MCL 712A.19b(5).



       Respondent argues that termination was not in the best interests of the child. We
disagree.1 The trial court must find by a preponderance of the evidence that termination is in a



1
  To the extent that respondent may also be challenging the statutory grounds for termination, we
find no clear error in the court’s decision. The trial court properly terminated respondent’s
parental rights pursuant to MCL 712A.19b(3)(g), because during a lengthy three-year
proceeding, respondent never obtained safe and suitable housing (See In re Laster, 303 Mich
App 485, 493-494; 845 NW2d 540 (2013)) and failed to address his substance abuse issues,
admitting to smoking marijuana throughout the entire proceedings. Given respondent’s failure to
address these issues over the course of the lengthy proceeding, a change in his ability to provide

                                                 -1-
child’s best interest. In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). We review the
trial court’s decision for clear error. In re HRC, 286 Mich. App. 444, 459; 286 NW2d 105 (2009).
Factors to be considered include “the child’s bond to the parent, the parent’s parenting ability,
the child’s need for permanency, stability, and finality, and the advantages of a foster home over
the parent’s home.” In re Olive/Metts, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012)(internal
citations omitted).

        The record supports that termination was in the child’s best interests. The child had been
transferred in and out of numerous placements over the three-year proceeding; he deserved
permanency and stability. However, respondent had no means which he could provide
permanency and stability for the child. For three years, respondent failed to demonstrate that he
was benefitting from the services provided. Further, given his failure to obtain housing or
address his substance abuse issues, respondent showed no indication that he would be able to
provide permanency and stability for the child in the foreseeable future. See In re Frey, 297
Mich. App. 242, 248-249; 824 NW2d 569 (2012). To the extent that respondent was able to
parent and shared a bond with the child, the child’s need for permanency and stability
outweighed respondent’s parenting ability and their bond. Therefore, the trial court did not
clearly err in finding that it was in the best interests of the child to terminate respondent’s
parental rights.

       Affirmed.



                                                            /s/ Michael J. Talbot
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Deborah A. Servitto




for the child is only a “mere possibility.” See In re Williams, 286 Mich. App. 253, 273; 779
NW2d 286 (2009).


                                               -2-